           Case 1:16-cr-00009-DAD-BAM Document 173 Filed 03/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:16-CR-0009 DAD-BAM

12                                 Plaintiff,          ORDER DISMISSING INDICTMENT
                                                       (Fed.R.Crim.P 48(A))
13                          v.

14   LORENA VELASQUEZ,

15                                 Defendant.

16

17          The United States of America, having moved this Court to dismiss the indictment in the above-

18 named case as to defendant LORENA VELASQUEZ only pursuant to Rule 48(a) of the Federal Rules

19 of Criminal Procedure, without prejudice and in the interest of justice and good cause appearing;

20          IT IS HEREBY ORDERED that the complaint in the above-captioned case shall be dismissed

21 without prejudice in the interest of justice.

22
     IT IS SO ORDERED.
23

24
        Dated:     March 1, 2021
                                                     UNITED STATES DISTRICT JUDGE
25

26
27

28

     ORDER OF DISMISSAL, FRCrimP 48(a)                 1
30
